El Juez PresideNte Señor Del Toro
emitió la opinión del tribunal.
Éste es nn pleito de divorcio iniciado por el marido en contra de la mujer por trato cruel e injurias graves, fallado en favor del marido. La mujer apeló. Se perfeccionó el re-curso. Recomendó el fiscal la revocación de la sentencia. Y el caso quedó finalmente sometido a la decisión del tribunal.
En su demanda el demandante alega que contrajo matri-monio con la demandada en Aibonito el 16 de abril de 1919, habiendo procreado un hijo que tiene diecisiete años de edad, y que, sin motivo justificado, desde el principio del matri-monio, su mujer comenzó a maltratarlo e injuriarlo gravea-mente, insultándolo en público y en privado y acometiéndolo y agrediéndolo frecuentemente, de tal modo que su salud quedó hondamente afectada hasta que allá por junio de 1936, temiendo por su vida, se vió precisado a separarse de su esposa.
En su contestación la demandada admitió el matrimonio y la existencia del hijo y negó' que hubiera insultado, inju-riado, acometido o agredido a su esposo. Como materia nueva alegó que el demandante la había abandonado tempo-ralmente en dos ocasiones anteriores para vivir con otras mujeres, volviendo al hogar cuando por una causa u otra dichas relaciones terminaron, y que su marido ha pretendido varias veces que ella le conceda el divorcio para poder cum-plir compromisos de matrimonio y ella ha rehusado.
Fué el pleito a juicio. Se practicó la evidencia y la corte sentenciadora, después de referirse a ella en su relación del caso y opinión, se expresó así;
“Del estudio y análisis que hemos hecho de la prueba en este caso llegamos a la conclusión de que la conducta de la demandada hace imposible la vida conyugal de las partes, conducta que ha sido *587de tal naturaleza que ba destruido la tranquilidad de espíritu y feli-cidad del demandante, anulando los fines legítimos del matrimonio.
“Los actos realizados por la demandada y las frases pronuncia-das por la misma contra su esposo son de tal naturaleza, que el mal-estar producido por los mismos es por sí solo un trato cruel. Dichas frases no fueron pronunciadas en momentos de excitación por la de-mandada; son más bien el producto de un estado de ánimo persis-tente de odio y rencor, y fueron pronunciadas con el único fin y propósito de ridiculizar, ofender y maltratar al demandante.
“Una de las causales de divorcio autorizadas por nuestro Código Civil es ‘El trato cruel o las injurias graves.’ (See. 4, art. 96 Có-digo Civil, edición 1930.)
“Somos de opinión que las frases y palabras dirigidas por la demandada al demandante en distintas ocasiones, tal y como lo de-muestra la evidencia, son insultos de la clase más ofensiva y gro-sera que revelan el propósito de desdorar o menospreciar al deman-dante, y que llevan en sí el ‘animus injuriandi.’
“La alegación tercera de la materia nueva de defensa alegada bajo juramento por la demandada en su contestación corrobora nues-tras conclusiones, sostenidas por la prueba, del propósito persistente de la demandada de injuriar a su esposo, al imputarle al mismo la comisión de actos de adulterio en dos. ocasiones y el nacimiento de hijos como consecuencia de tales actos, alegación que quedó huérfana de toda prueba.
“Apreciada por la corte, en conjunto, toda la prueba de las par-tes, y estimando que la preponderancia de la misma está a favor dél demandante, procede se declare con lugar la demanda.’’
El reglamento de esta corte, Código de Enjuiciamiento Civil, ed. 1933, página 314, dispone qne el tribunal pedirá qne se haga por el fiscal nn examen cuidadoso de los autos en las causas de divorcio y que presente un informe relacio-nando los hechos principales y expresando los principios le-gales que dichas causas envuelvan, así como su recomenda-ción en cuanto- a la resolución que deba dictar el tribunal .y su opinión respecto al efecto que tal resolución pueda tener sobre la moral pública, en vista de todas las circunstancias .que consten en los autos.; ■ q
*588Cumpliendo ese deber reglamentario, el fiscal de esta corte presentó su informe. El párrafo final del mismo, lee así:
“Es verdad que es doctrina generalmente aceptada que este Hon. Tribunal no intervendrá con las conclusiones de becbo a que llegue el juez sentenciador, a menos que se demuestre pasión, prejuicio o parcialidad o un manifiesto error. Es también cierto que entre el caso de autos y el invocado por nosotros de Gómez v. Trujillo existe la diferencia de que el juez que falló este último no fué el juez que vió la prueba sino que lo resolvió por el récord que le fué sometido por las partes; pero aún admitiendo la existencia de la doctrina sen-tada y el hecho que diferencia ambos casos, en el de autos existe, a nuestro juicio, tan manifiesto error al apreciar la prueba aportada que bien estaría, en nuestra opinión, justificado este Hon. Tribunal en revocar la sentencia apelada.
Creemos que el fiscal tiene razón. Apenas se comienza el estudio de la evidencia, se encuentra la causa de los dis-gustos habidos en el matrimonio. El primer testigo que de-claró fué el propio demandante. Es un fotógrafo profesio-nal que contrae matrimonio en Aibonito en 1919 y va a vivir a Guayama, donde se encarga de cierto trabajo que realiza en la farmacia Martínez. Su esposa se le apareció en el sitio del trabajo diciéndole que no quería estar sola. Él se puso de mal humor. Ella le dijo que quería irse de Guayama “porque se sospechaba que yo tenía otros ‘pleitos.’ ”
Dijo que lo que ella quería era irse para los Estados Unidos; que por eso se casó con él. Se trasladaron a Ponce donde trabajó en la fotografía del Sr. Tejera. Continuaron los disgustos. Ella enfermó y se fueron a Aibonito. Vivie-ron luego en Yauco, donde tuvo lugar la primera separación. Según el esposo, estaban en la mesa cuando pasaron anun-ciando una película e invitó a su mujer a ir a verla. Ella accedió pero él tuvo que salir a comprar una azúcar y se retardó porque un señor le habló de un trabajo. Cuando re-gresó, ella se había desvestido y le dijo que era un canalla, que la había dejado vestida, que eso no se hacía con una se-ñora y que sabía que estaba con otras mujeres. Luego, como *589a las nueve y media de la noche cambió de parecer y dijo: “Vamos al cine.” Entonces él se negó. Ella le cogió el pe-riódico qne estaba leyendo y dijo: “Vas al cine a fe de qne me llamo Elvira.” Él le habló fnerte y la empnjó y se cayó y gritó machísimo. Trató de consolarla y al otro día ella le pidió perdón. La perdonó pero dos o tres días más tarde se repitió la escena y él se fné para Hnmacao.
Volvió a vivir con ella. Se instalaron en Río Piedras donde ella le dijo qne tomaría interés en sn trabajo y apren-dería a realizarlo porque era inminente la separación y a la larga iban a separarse.
Ella qniso qne le comprara nna finqnita. Fueron a verla acompañados de sn hijo y nn señor Noya. Hnbo nn accidente y salieron heridos Noya, él y sn hijo. Los llevaron a nna clínica de Cagnas donde ella se amaneció. Los trasladaron a otra de Río Piedras y ella iba todos los días. Le pidió la póliza de segnro. Al día siguiente volvió. Saludó a su hijo y entonces dirigiéndose a él le dijo, “Toma, so perro inde-cente la póliza que yo no vuelvo más.” Estaba una nurse presente y a él le daba vergüenza lo ocurrido. Averiguó por su hijo que la actitud de su esposa se debió a que la había omitido como beneficiaría en la póliza.
Cuando salió de la clínica y fué a su casa, su esposa no lo saludó y siguió su trabajo. Le pidió que le explicara su actitud y se negó a hacerlo. Luego le dijo: “Debieras mo-rirte. Yo no sé que mano salvadora tienes que no te ma-taste.” Pidió un jugo porque se sentía débil y no se lo die-ron. Y ese día se fué de la casa para no volver.
Se colocó en la PRRA. Y allá fué ella y al él salir le dijo: “¿Te creías que no te iba a encontrar? Reconcilia-ción no la esperes. He venido a mortificarte y hacerte ir de aquí,” y él le decía “Mira, Elvira, estos son terrenos fede-rales y te van a sacar de aquí.” Lo llamaba “viejo caduco, fotógrafo ambulante.” La escena se repitió. Todos estaban pendientes, y cuando .ella no iba- decían, “No viene hoy.” Él *590estaba abochornado. Un día le tiró con nna sombrilla. Otro tuvo que ir a evitar un escándalo porque quería entrar a la fuerza y un guardia no la dejaba.
Tal el cuadro que describe el marido con mayor extensión y detalles, por supuesto, en una declaración que llena dieci-séis páginas de la transcripción.
Fue llamado entonces a declarar Tomás de Jesús Castro, periodista, colocado como el demandante en la PENA, y que con él salía, allá por el 1937, a preparar informaciones ilus-tradas. Declaró: “ .. .Yo vi a la señora del señor Delgado penetrar en los terrenos de la PEEA como tres veces. Cada vez que llegaba provocaba allí un ambiente anormal; se ex-presaba en forma violenta y hubo ocasiones en que las mu-chachas de la oficina se aglomeraban en las ventanas para ver lo que ocurría abajo.... Yo vi a un ‘watchman’ sacarla de los terrenos de la PERA. . . . La actitud de ella era des-compuesta completamente; se veía en ella que estaba vio-lenta y una persona en esa actitud no puede estar echando flores. En cuanto al señor Delgado alegaba ella que este hombre no me ayuda, me ha abandonado. Eso es todo lo que recuerdo. ...”
Llamado nuevamente el demandante, contestando a su abogado dijo que como consecuencia de la actitud de su es-posa no podía trabajar bien, se atrasaba en su trabajo y la clientela se retiraba. Se desvelaba por la noche. Se puso muy flaco. Y su vida era un infierno. Repreguntado, ad-mitió que su esposa trabajaba con él en Río Piedras. Dijo que la actitud de su esposa era una cuestión que había que estudiar de una manera científica. El nunca le dió motivo de reproche. Admite que tuvo relaciones “oficiales” con Leticia Arreche, pero “amorosas” no. Conoció a Laura Torres, pero niega que llevara amores con ella. Quizá ella tuvo relaciones con su hijo, a quien llamaba “Pancho.” No es cierto que la demanda de divorcio que radicó en Humaeao *591en 1938, se debiera a las relaciones qne'tuviera con; Leticia Arreehe. Se debió a los escándalos de la PERA.
El testigo Francisco Navarro, Jr. declaró' qne siendo es-tudiante de la Universidad pudo apreciar qne las relaciones entre demandante y demandada en Eío Piedras’“no eran del todo cordiales y eran muy tirantes. La esposa se quejaba de qne el marido se le enamoraba y ella decía qne él era un sinvergüenza y un canalla.”
Declaró por ultimo Aurelio Miró, relojero, de setenta y siete años de edad. Conoció a los esposos Delgado Mercado en Guayama y en Eío Piedras. En Eío Piedras tuvo su mesa de trabajo en el local en qne estaba la fotografía del deman-dante. Fue testigo de muchos disgustos del matrimonio, y “siempre vió el insulto por parte de la señora.” Lo llamaba “perro,” “sinvergüenza,” y le decía “Merecías que te ma-taran,” “Yo no quiero saber de ti.” A repreguntas con-testó que negociaba en oro y plata viejos, en pedazos. Los fundía. No tenía permiso federal para traficar en oro.
La evidencia de la parte demandada comenzó por la de-claración de la esposa, Elvira Mercado de Delgado. Se le preguntó si había oído lo que acababa de declarar Miró y contestó que sí, agregando: “El llegó a mi casa y puso una mesa para arreglar relojes y empezó a llevar cosas de plata y pedazos de oro y monedas y entonces en mi casa teníamos un motorcito eléctrico, él fundía todo eso y pasaron 15 ó 20 días y me di cuenta de que la detective lo andaba buscando porque él compraba cosas ilícitamente, según los comentarios. El mismo me dijo que la-detective lo había acusado, y que él quería vender antes que se lo quitaran y entonces yo acoh-.sejé a mi esposo para que lo sacara de la casa.” Se fue eri efecto.
Contestó también que había, oído la larga historia de su esposo. No es verdad lo que él dice. Los disgustos, que ha-bía no eran públicos. Surgieron “porque yo le llamaba la atención y porque yo encontré todas las cartas de Laura To*592rres y yo le decía que no podía vivir en esa forma y él se alborotaba pero no se daba ningún escándalo.” “Yo sé que él tiene una bija que vive en el Falansterio y la cría una tía. Yo sé que es hija de él porque él recibió una carta de la madre de la niña, desde G-uayama.” Se refiere a otra carta dirigida a su esposo por Leticia Arreche, en tiempos de la PERA; Laura Torres no llevaba relaciones con su hijo, “no, señor, era con Delgado.” “Él fué a visitarla a Lares unas cuantas veces y yo lo vi pasear con ella en la Universidad.”
Por esos asuntos eran los disgustos. No había cuestiones económicas. Trabajaban juntos. “Desde los tres años que nos casamos yo empecé a trabajar con él. . . . Con eso me sostengo.” Niega que guardián alguno la echara de la PERA. Tanto su hijo como el hijo del primer matrimonio de su esposo que estaban con ellos “han tenido un gran ca-riño por mí, siempre.”
Volviendo al asunto de la Arreche, dijo: “Me lo dijeron y recibí esa carta y entonces yo, como se trataba de una persona distinguida, fui a las oficinas del ferrocarril y hablé con don Manuel, el padre de crianza y yo le dije: ‘Don Manuel, he recibido esta carta y he venido aquí para evitar un escán-dalo en la sociedad.’ Él leyó la carta y me dijo que no era posible porque él ha llamado a Delgado y le ha negado que llevara amores con ella. El leyó la carta y el efecto que le causó muy horroroso.” Añadió que su esposo quiso en dos momentos que le entregara la carta, una solo y otra acom-pañado del Dr. Quevedo.
Dijo que cuando el accidente de automóvil, iba a la clí-nica todas las mañanas a las seis a bañar a su esposo y a sv hijo. Que se dobló un pie y para no asustarlo fué a curarse al Hospital Municipal. Que recibió razón sobre la póliza. El creía que la prima no estaba pagada. Ella, pidiendo el dinero a préstamo, la había satisfecho a tiempo. Cuando fué dado de alta, le mandó un carro a la clínica y se había ido. Regresó a la casa por la tarde' diciéndole que había estado *593haciendo diligencias por la PURA. Contestando la pregunta de si había oído declarar a su esposo sobre la demanda de divorcio de Humacao, contestó: “Sí, porque llevaba amores con Rosa Pinero y estaba loco por casarse con ella y tiene una hija de ella viviendo en el Falansterio.”
Gregorio Pieard, que trabajó varios años en casa del de-mandante y la demandada, dijo que nunca presenció disgus-tos violentos entre ellos.
Eligió Mercado, hermano de la demandada, declaró, por último, que muchas veces estuvo en la casa del demandante y de su hermana y no presenció disgustos. Que él lo tra-taba amigablemente y “En muchas ocasiones él me expuso el estado de salud de ella. Yo desearía que la corte la man-dara a retirar a ella para yo explicar el caso.”
Se retira la demandada y prosigue el testigo: “En var rias ocasiones el señor Delgado me ha hecho la sugerencia de que mi hermana fué operada de los ovarios y por motivó de eso y que él es un hombre completamente joven y necesi-taba de otra mujer que esté al alcance de su lujuria.”
La evidencia documental la forman tres cartas dirigidas a “Pancho” y firmadas “Laura” y otra fechada en junio 9, 1937, que comienza “Darling” y está firmada por “Doña Pitinga.” Todas revelan relaciones amorosas. En la última hay un párrafo que dice: “¡Después de tu divorcio, qué bien lo vamos a pasar!”
En “rebuttal” presentó el demandante al testigo José P. Rivera. Declaró que era empleado de la PRRA y que vió a la demandada dos o tres veces en terrenos de la misma, en el laboratorio fotográfico.
No hay duda alguna que si se cree al demandante y a sus testigos, debe concluirse que la demandada en repetidas ocasiones insultó en público y en privado a su esposo. Pero aún así, no constituyen esos insultos, a nuestro juicio, una fría y deliberada injuria por parte de la esposa, sino más bien expresiones apasionadas, violentas, provocadas por la *594conducta del esposo, en armonía con la educación, tempera-mento y salud de la mujer. Deducir que porque una esposa •diga al esposo en el curso de un disgusto “debías haberte muerto” desea realmente su muerte o intentaría algo para que tuviera lugar, no es conforme a la naturaleza humana.
En la propia evidencia del demandante se encuentran los motivos de la actitud de la demandada. Lo dijimos al co-menzar a exponerla, al referirnos a la declaración del de-mandante. D„esde Guayama, donde va el matrimonio a re-sidir por vez primera, surge la desconfianza de la esposa con motivo de las relaciones del marido con otras mujeres. Así .en Yauco. Así cuando se va a Humacao. Así en Río Pie-dras.
Del propio testimonio del amigo y compañero de traba-jos y excursiones del esposo en la PERA, Castro, aparece que la esposa se sintió abandonada. Y en cuanto al testi-monio de Miró, que tanto crédito mereció a la corte senten-ciadora, según expresamente consignó en su relación del caso y opinión, sabemos luego, por la declaración de la deman-dada, por qué se llevó su negocio del local de la fotografía del matrimonio en Río Piedras.
Y por encima de todo, habla por sí mismo el hecho de que en ningún caso fue la esposa la que abandonó el hogar. Fué el esposo el que por su propia determinación salió del mismo, sin justificación bastante.
Si tras la evidencia del demandante pasamos a la de la demandada, entonces la causa fundamental, única, de los dis-gustos surge tan real que no puede dejar de tomarse en con-sideración. No quedaron huérfanas de prueba las alegacio-nes de la contestación relativas a las relaciones amorosas del marido con otras mujeres. Leyendo el testimonio de la es-posa se queda convencido de la realidad de sus sospechas confirmadas por las cartas que encontrara dentro de su pro-pio hogar, dirigidas al marido.
*595No es que consideremos digna de encomio la conducta de la demandada. No es un ejemplo a seguir. Mucho deja que desear. Pero de los autos surge que fue fiel, que aprendió el arte del esposo y lo ayudó en el sostenimiento del hogar. Que supo atender a su hijo y a otro hijo legítimo del ma-rido y con su solo trabajo ha seguido sosteniéndose cuando el esposo la abandonó.
El mismo incidente de la póliza, aún siendo como lo pinta el marido, es explicable. Una mujer como la demandada, que cuida que el seguro de su esposo se sostenga en vigor y llega hasta contraer deudas para pagar sus primas, que de pronto se entera que el marido ha prescindido de ella al designar beneficiarios, se comprende que se sienta herida, no ya por la falta de la debida protección en su día, si que por el des-amor que ello implica.
Bajo las circunstancias que en este caso concurren, con-ceder el divorcio solicitado por el marido, sería premiar su inconstancia, satisfacer su deseo de romper el vínculo matrimonial porque no le permite vivir su vida como él la en-tiende, y abrir el camino para por medio de declaraciones abultadas corroboradas por las de amigos y personas pre-juiciadas, destruir los hogares a voluntad de uno solo de los cónyuges.
Quizá de hecho más feliz y más libre quedaría la esposa sin un marido que no encuentra en ella la satisfacción que desea, pero ella se opone y estando como está la ley en su favor, las cortes deben sostenerla. Véase Kennerley v. Kennerley, 29 D.P.R. 777; Gómez v. Trujillo, 59 D.P.R. 468, y casos citados en ambas decisiones. Como se resolvió en la primera de dichas decisiones “El divorcio es un remedio para beneficio de uno de los esposos agraviados que no ha sido la causa voluntaria y determinante de los actos en que se funda para invocarlo, y no está al alcance de una persona que en desatención de la solemnidad de los lazos conyugales impulsa al otro cónyuge a observar una conducta que sería *596inexcusable de cometerse contra nn marido o mujer que ver-daderamente trataba de sostener las relaciones matrimonia-les; así pues, cuando la mala conducta de la parte deman-dada es consecuencia de la mala conducta de la parte deman-dante, la separación no debe decretarse.”
Procede declarar con lugar el recurso y- en su consecuen-cia revocar la sentencia apelada y dictar otra desestimando la demanda, con costas.